*656On Petition for Rehearing.
Per Curiam.
— In an application for rehearing it is urged that the mortgagors and holders of the legal title are not necessary parties to this appeal. The answer avers that the original mortgagors, Henderson and Gaither, had conveyed the property to the Tampa Kissingen Wells Company “subject to the privity of lien of the said mortgage.” But this merely places the named grantee in the place of the original mortgagors and such grantee is not a party to the appeal.
Among the .assignments of error is one that “the court erred in its findings. and final decree and entry of final decree of foreclosure in said cause.” This covers matters •of vital interest to the original mortgagors and to their grantee of the legal title to the property subject to the mortgage, against all of whom the decree is rendered, but they are not made parties to this appeal. A deficiency decree was rendered against the original mortgagors. The authorities cited by the petitioner are not controlling under these circumstances.
The mortgagors or holders of the legal title have not appeared here or asked to be made parties to this appeal.
Rehearing denied.
All concur.